t c memo united_states tax_court brian hilvety petitioner v commissioner of internal revenue respondent docket no filed date brian hilvety pro_se kathleen c schlenzig for respondent memorandum opinion chiechi judge respondent determined the following defi- ciency in and additions to petitioner’s federal_income_tax tax 1respondent also determined interest on the amounts of those items as provided by law year deficiency dollar_figure additions to tax sec_6651 sec_6654 sec_6651 dollar_figure dollar_figure dollar_figure the issues remaining for decision are does petitioner have unreported wage income for his taxable_year we hold that he does is petitioner liable for his taxable_year for an addition_to_tax under sec_6651 we hold that he is is petitioner liable for his taxable_year for an addition_to_tax under sec_6654 we hold that he is background some of the facts have been stipulated and are so found petitioner had a mailing address in moweaqua illinois at the time he filed the petition during r w p enterprises inc d b a rat’s whole place paid petitioner wages of dollar_figure that company withheld from those wages fica tax and medicare_tax of dollar_figure and dollar_figure respectively during trading specialties international inc paid petitioner wages of dollar_figure that company withheld from those 2all section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure 3respondent concedes that petitioner is not liable for his taxable_year for an addition_to_tax under sec_6651 respondent conceded in the parties’ stipulation of facts that petitioner had prepaid credits in excess of those determined in the notice_of_deficiency notice issued to him for that year wages federal_income_tax fica tax and medicare_tax of dollar_figure dollar_figure and dollar_figure respectively during world of powersports inc paid petitioner wages of dollar_figure that company withheld from those wages fica tax of dollar_figure during petitioner did not make any estimated_tax payments to the internal_revenue_service petitioner did not file a tax_return for his taxable_year on date petitioner filed the petition in this case the petition contains allegations contentions arguments and questions that the court finds to be frivolous and or ground- less on date respondent submitted respondent’s trial memorandum in this case attached to respondent’s trial memoran- dum was a copy of a draft of a stipulation of facts proposed by petitioner petitioner’s proposed stipulation of facts as well as petitioner’s cover letter dated date transmit- ting such proposed stipulation of facts to respondent’s counsel petitioner’s date transmittal letter in an order dated date date order the court ordered respondent’s trial memorandum including the attachments thereto to be filed as of the date of receipt by the court in that order the court found that certain statements and arguments set forth in petitioner’s proposed stipulation of facts and petitioner’s date transmittal letter are frivolous and or groundless in the date order the court reminded petitioner about sec_6673 and admonished him that in the event he continued to advance frivolous and or groundless contentions and arguments the court would be inclined to impose a penalty not in excess of dollar_figure on him under sec_6673 on date petitioner submitted petitioner’s trial memorandum to the court in an order dated date date order the court ordered petitioner’s trial memorandum to be filed as of the date of receipt by the court in that order the court found that petitioner’s trial memorandum set forth issues statements contentions and arguments that are frivolous and groundless in the court’s date order the court reminded petitioner about its date order and issued a second reminder to petitioner about sec_6673 and a second admonition to him that in the event he continued to advance frivolous and or groundless statements contentions and arguments the court would be inclined to impose a penalty not in excess of dollar_figure on him under sec_6673 on date at the call of this case from the calen- dar calendar call at the court’s trial session in chicago illinois the court again reminded petitioner that in the event he advanced frivolous and or groundless contentions and arguments at trial the court would impose a penalty on him under sec_6673 the court also advised petitioner at the calendar call that in the event he advanced such types of contentions and arguments at trial as opposed to presenting facts that are relevant to resolving the issues remaining in the instant case the court would probably not allow him to testify about such frivolous and or groundless contentions and arguments on date this case was called for trial peti- tioner was the only witness the following colloquy took place between the court and petitioner during petitioner’s testimony the court mr hilvety you may now testify to any facts that are relevant to resolving the deter- minations in the notice_of_deficiency that remain at issue in this case the witness well the fact is that the notice_of_deficiency is deficient on its face because it has no section listed for the deficiency the court that’s a legal argument i want any facts that you want to testify to that are relevant to resolving the issues that remain in this case the witness well the internal_revenue_service is required to state what the tax is derived from under section the court that’s an argument and it’s a frivo- lous argument and i told you this morning and i’ll tell you now i’ll give you one more chance and unless you’re going to start testifying to facts that are relevant to resolving the issues in this case as opposed to making frivolous and or groundless conten- tions and arguments you will be excused from testify- ing altogether and i will entertain a motion to dis- miss for failure to properly prosecute this case do you understand what i’m saying to you the witness yes i do the court okay now what facts that are rele- vant to resolving the issues that remain in this case do you want to testify about the witness in light of what you’ve just said i have nothing else on cross-examination the following dialogue took place between respondent’s counsel and petitioner q mr hilvety you did not file a tax_return for taxable_year did you a i could not find in the internal_revenue_code anywhere where i was required_by_law written by con- gress to file a return q sir did you or did you not file a tax_return for the witness no i did not the court did not order any posttrial briefs in this case nonetheless on date petitioner submitted to the court a document that the court had filed as petitioner’s supplement to petitioner’s trial memorandum petitioner’s supplement peti- tioner’s supplement contains questions statements contentions and arguments that the court finds to be frivolous and or ground- less petitioner’s supplement also argues for the first time that respondent mailed the notice to him with respect to his taxable_year after the period of limitations prescribed by sec_6501 for that year had expired discussion petitioner has introduced no credible_evidence with respect to any factual issue relevant to ascertaining whether the deter- minations in the notice are erroneous we find that petitioner has the burden of proving that those determinations are wrong rule a 290_us_111 sec_7491 petitioner proffered no evidence and advanced no argument establishing that respondent’s determination that he had wage income for totaling dollar_figure is in error indeed petitioner concedes in the parties’ stipulation of facts in this case that he had that amount of wage income for that year nor has petitioner proffered any evidence or advanced any argument establishing that respondent is wrong in determining that he is liable for his taxable_year for additions to tax under sec_6651 and sec_6654 we now turn to sec_6673 a provision that the court brought to petitioner’s attention several times both before and during the trial in this case the court specifically advised petitioner before and during trial that the questions 4petitioner conceded on cross-examination at trial and in petitioner’s supplement to petitioner’s trial memorandum that he did not file a return for his taxable_year we conclude that respondent has satisfied respondent’s burden of production under sec_7491 statements contentions and arguments that he was advancing in his trial memorandum and that he attempted to advance at trial were frivolous and or groundless moreover the court reminded petitioner before and during trial about sec_6673 and admonished him that in the event he continued to make frivolous and or groundless statements contentions and arguments the court would be inclined to impose a penalty on him under that section nonetheless petitioner persisted throughout the course of the proceedings in this case in advancing frivolous and or groundless questions statements contentions and arguments sec_6673 authorizes the court to impose a penalty in favor of the united_states in an amount not to exceed dollar_figure whenever it appears that a taxpayer’s position in a proceeding is frivolous and or groundless or that the taxpayer institutes or maintains a proceeding in the court primarily for delay on the instant record we find that petitioner’s position in this case is frivolous and or groundle sec_5 and that he instituted and maintained this proceeding primarily for delay accordingly we shall impose a penalty on petitioner under sec_6673 in the amount of dollar_figure 5although not pled in the petition petitioner argues for the first time in petitioner’s supplement to petitioner’s trial memorandum that the period of limitations under sec_6501 with respect to his taxable_year has expired that argument is groundless petitioner did not file a tax_return for we hold that the period of limitations for that year has not ex- pired sec_6501 we have considered all of petitioner’s contentions argu- ments and requests that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing and respondent’s concession decision will be entered under rule
